PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,874
Filing Date: 27 Aug 2018
Appellant(s): Hass et al.



__________________
James N. Kallis
(Reg. No. 41,102)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/6/2021 appealing from the Office Action mailed on 7/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argues: A. Takahashi is Non-Analogous Art... Takahashi is Not Analogous Art: As described above, Takahashi is directed to detecting electrical current anomalies in an electric current supply path based on time duration of duty command values. Detecting electrical current anomalies in an electric current supply path based on time duration of duty command values is neither in the Appellant’s field of endeavor of a communications network having a CAN bus nor is reasonably pertinent to the particular problem of preventing unauthorized entity use of the CAN bus with which the Appellant was concerned. That is, as detecting message anomalies in a CAN bus per independent claim 18 is different than detecting electrical current anomalies in an electric current supply path per Takahashi and as the respective detection conditions of time duration between receipt of messages per independent claim 18 and time duration of electric current duty command values per Takahashi are different, Takahashi is non-analogous art to independent claim 18.... Conclusion: As Takahashi is non-analogous art to independent claim 18, the rejection of claims 18-21 under 35 U.S.C. § 103 over Yajima in view of Galula and Takahashi is improper.
Examiner’s Response: The examiner respectfully disagrees.  In response to Appellant’s argument that Takahashi is no analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner respectfully notes it is the combination of Yajima in view of Galula and Takahashi that disclose the aforementioned limitation.  
The examiner respectfully notes Yajima discloses wherein the controller is configured to detect an anomaly in response to the receiver receiving a second message from the CAN bus before a predetermined time after the receiver received the first message from the CAN bus, wherein the predetermined time... [is a] known period ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)); and the controller is configured to detect no anomaly in response to the receiver receiving the second message from the CAN bus after the predetermined time after the receiver received the first message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)).  More clearly there is a formula used that represents r(x) = time as described in the paragraphs [0129]-[0138].  
The examiner sought to combine Takahashi to teach concepts of using wherein the predetermined time is two-thirds of the known period (see [0073] - When no current-carrying failure has occurred, the duration of the state where the first or second determination condition is satisfied within a given measuring period longer than or equal to one period in electric angle of the motor 21 during high-speed rotation is usually shorter than two-thirds of the measuring period).  More clearly – The two-thirds of a measuring period is being used with respect to “time” for a determination condition. 
Thus, the examiner reasonably constructed that the formula of Yajima can make use of the concept, as taught by Takahashi.  More specifically the two-thirds of a known period can be implemented into the formula of Yajima to render a combination obvious.  Thus Yajima’s formula that represents r(x) = time as described in the paragraphs [0129]-[0138] can combined with the by using the teachings of Takahashi, to render r(x) = two-thirds thus making the combination obvious. 
The examiner respectfully notes that “wherein the predetermined time is two-periods of a known period” as argued is used to clarify a predetermined time; however if the predetermined time was any other period (i.e., one-third, one-fourth or half) similar rationale would apply for the use in Yajima’s formula.  
 Therefore the examiner finds this argument not persuasive.   

Appellant Argues: B. Not All Claim Limitations are met by Yajima in view of Galula and Takahashi; alternatively, Modifying Yajima in view of Galula is more than a Simple Substitution In Takahashi an anomaly is detected when the monitored condition occurs after two-thirds of period (namely, a current-carrying failure is determined to have occurred when “duration exceeds the reference period”). Takahashi thus involves detect not OK when monitored condition occurs after two-thirds of period. Further, in Takahashi, an anomaly is not detected when the monitored condition occurs before two-thirds of period. Takahashi thus also involves detect OK when monitored condition occurs before two-thirds of period.
As summarized above, the detection of independent claim 18 and the detection of Takahashi, both based on the same threshold of two-thirds of period, are opposite from one another. Accordingly, modifying Yajima in view of Galula with Takahashi would not reach independent claim 18.
Examiner’s Response: The examiner respectfully disagrees.  As further clarified from above, Yajima discloses wherein the controller is configured to detect an anomaly in response to the receiver receiving a second message from the CAN bus before a predetermined time after the receiver received the first message from the CAN bus, wherein the predetermined time... [is a] known period ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)); and the controller is configured to detect no anomaly in response to the receiver receiving the second message from the CAN bus after the predetermined time after the receiver received the first message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)).  
More clearly there is a formula used that represents r(x) = time as described in the paragraphs [0129]-[0138].  The examiner notes the formula is used to detect not OK before a period and detects OK after a time period.  
The examiner sought to combine Takahashi to teach concepts of using wherein the predetermined time is two-thirds of the known period (see [0073] - When no current-carrying failure has occurred, the duration of the state where the first or second determination condition is satisfied within a given measuring period longer than or equal to one period in electric angle of the motor 21 during high-speed rotation is usually shorter than two-thirds of the measuring period).  More clearly – The two-thirds of a measuring period is being used with respect to “time” for a determination condition. 
As further clarified from above, Thus, the examiner reasonably constructed that the formula of Yajima can make use of the concept, as taught by Takahashi.  More specifically the two-thirds of a known period can be implemented into the formula of Yajima to render a combination obvious.  Thus Yajima’s formula that represents r(x) = time as described in the paragraphs [0129]-[0138] can combined with the by using the teachings of Takahashi, to render r(x) = two-thirds thus making the combination obvious as it would detects not OK before two thirds of a period and detects OK after a two thirds a time period.  The examiner notes those of ordinary skill in the art would realize that formulas can be modified, adjusted, or tailored to meet specific constraints as required by those designing the formula in this instance (i.e., two-thirds of a time, or in fact any other time period (as previously noted above)).
The examiner further notes motivation was noted for such a combination, “One would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (Takahashi, [0073])”.  

Appellant Argues: Furthermore, as the detection of independent claim 18 and the detection of Takahashi, both based on the same threshold of two-thirds of period, are reversed from one another, such modification of Yajima in view of Galula with Takahashi involves more than a simple substitution. Therefore, “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” Jn re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). U.S. Application No. 16/112,874 Atty. Dkt. No. LEAR 61553 PUS 61553-USA-0 As noted above, the Examiner that one would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (citing paragraph [0073] of Takahashi) (page 11 of the final Office Action). Such reasoning is inadequate when considering that the detection operations of independent claim 18 (and by virtue of Yajima in view of Galula) and Takahashi are opposite from one another.  Conclusion: As modifying Yajima in view of Galula with Takahashi would not reach independent claim 18 or, alternatively, as modifying Yajima in view of Galula is more than a simple substitution requiring further reasoning for making the substitution, the rejection of claims 18-21 under 35 U.S.C. § 103 over Yajima in view of Galula and Takahashi is improper.
Examiner’s Response:  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The examiner noted that “One would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (Takahashi, [0073])”.  The examiner notes that obviousness was established based on that teaching, suggestion, or motivation to do so – not in light of Simple Substitution as argued by Appellant. While not used as an rational underpinning to support the legal conclusion of obviousness, the examiner respectfully notes since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the two-thirds of a known time period of the secondary reference(s) into the formula using time of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Appellant Argues: C. Not “Obvious to Try” Takahashi discloses “two-thirds” of a period, but the relevance of Takahashi is negated when considering that the two-thirds of a period in Takahashi delineates an opposite determination than in independent claim 18 and in Yajima in view of Galula. Further, the value of “two-thirds” of a period in Takahashi is chosen based on an observation of the duration in which a duty command value in the context of supplying electrical current to a motor typically satisfies some determination under normal conditions where no electrical current supply failure has occurred and is not chosen based on handling jitter in a CAN bus as in independent claim 18. Yajima in view of Galula does not appear to disclose concern regarding jitter in a CAN bus and/or how to handle same. Therefore, it is improper to posit that it would have been obvious to try different thresholds in Yajima in view of Galula and land on the value of “two-thirds” of a period just because Takahashi discloses “two-thirds” of a period.
Examiner’s Response:  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The examiner noted that “One would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (Takahashi, [0073])”.  The examiner notes that obviousness was established based on that teaching, suggestion, or motivation to do so – not in light of Simple Substitution as argued by Appellant. While not used as an rational underpinning to support the legal conclusion of obviousness, the examiner respectfully notes, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to use two-thirds of a time period of Takahashi and  incorporate it into the formula of Yajima since there are a finite number of identified, predictable potential solutions (use of a defined time period by design choice or the teachings of Takahashi) to the recognized need (detect an anomaly of based on time of Yajima) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (detect an anomaly on CAN BUS).

Appellant Argues: D. No rational underpinnings present for the reason to modify Yajima in view of Galula with Takahashi.  As noted above, “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” Jn re Kahn, at 988. In this case, the Examiner posited that it would have been obvious to combine the teaching of Takahashi to the known period calculation of Yajima and Galula to include concepts of use wherein the predetermined time is two-thirds of the known period; and the Examiner then indicated that one would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (citing paragraph [0073] of Takahashi) (page 11 of the final Office Action)... Further, even if one would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of failure based on a duration, there is still no motivation to modify the threshold to be two-thirds of a period. Lastly, Yajima in view of Galula purportedly involve detection of failure based on a duration (namely, detection of failure based on comparison of duration between received messages with a threshold). Accordingly, Yajima in view of Galula extinguish any motivation to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of failure based on a duration as Yajima in view of Galula already provide users with a means for detection of failure based on a duration.
Examiner’s Response:  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The examiner noted that “One would have been motivated to combine the teachings of Takahashi to Yajima and Galula to provide users with a means for detection of “failure” based on a duration (Takahashi, [0073])”.  The examiner notes that obviousness was established based on that 


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:
/JAHANGIR KABIR/Primary Examiner, Art Unit 2439      

                                                                                                                                                                                                  /LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.